DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021, has been entered.
 
Allowable Subject Matter
Claims 1-21, and 23-32, are allowed.

Reasons for Allowance
Regarding independent claim 1, (and its respective dependent claims), Lee (US PGPUB 2010/0277360 A1) reference discloses transponder-type radio frequency ranging system in which phase and frequency coherency between master and slave units can be precisely established during periods when measurement data is generated. Wu (US PGPUB 2003/0100283 A1) reference discloses a method and apparatus for providing frequency acquisition and locking detection for a phase lock loop. However, 
Regarding independent claim 11, (and its respective dependent claims), Lee (US PGPUB 2010/0277360 A1) reference discloses transponder-type radio frequency ranging system in which phase and frequency coherency between master and slave units can be precisely established during periods when measurement data is generated. Wu (US PGPUB 2003/0100283 A1) reference discloses a method and apparatus for providing frequency acquisition and locking detection for a phase lock loop. However, Lee in view of Wu references whether taken alone or in combination fail to disclose “the 
Regarding independent claims 19, and 27, (and their respective dependent claims) this communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 09/16/2021), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lautrell (US PGPUB 2007/0147566 A1) reference a method for recovering data 
from an input data stream.
Blum (US PGPUB 2010/0120389 A1) reference discloses circuits, and/or systems for using a delay-locked loop (DLL) for phase adjustment and/or signal recovery in a direct conversion radio receiver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633